Case 5:17-cv-02514-JGB-SHK Document 310-5 Filed 08/31/20 Page 1 of 5 Page ID
                                 #:6444




                       EXHIBIT D
Case 5:17-cv-02514-JGB-SHK Document 310-5 Filed 08/31/20 Page 2 of 5 Page ID
                                 #:6445
Case 5:17-cv-02514-JGB-SHK Document 310-5 Filed 08/31/20 Page 3 of 5 Page ID
                                 #:6446
Case 5:17-cv-02514-JGB-SHK Document 310-5 Filed 08/31/20 Page 4 of 5 Page ID
                                 #:6447
Case 5:17-cv-02514-JGB-SHK Document 310-5 Filed 08/31/20 Page 5 of 5 Page ID
                                 #:6448
